                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                          )
                                                  )
          v.                                      )
                                                  )      Docket No. 1:19-cr-10328-FDS
RICHARD PHILIPPE                                  )
                                                  )
                    Defendant.                    )
                                                  )

                             UNITED STATES’ EXHIBIT LIST

     1         Ammunition seized during search of Taunton warehouse


     2         Traffic ticket seized during search of Taunton warehouse


     3         Gun boxes seized during search of Taunton warehouse


     4         Photographs taken during search of Taunton warehouse


     5         Video taken during search of Taunton warehouse


     6         Transcript of sentencing, Rhode Island v. Philippe, WC-2003-0445A


     7         Judgment of conviction, Rhode Island v. Philippe, WC-2003-0445A


     8         Request to enter a plea, Rhode Island v. Philippe, WC-2003-0445A


     9         Assorted court documents, Rhode Island v. Philippe, WC-2003-0445A


    10         Arrest report, booking information, and fingerprints: Rhode Island State Police
               (September 5, 2003)

    11         Booking information and fingerprints: ATF (July 5, 2019)



                                              1
12          Phone seized during search of Taunton warehouse


13          Select records derived from extraction of phone seized during search of
            Taunton warehouse:

     13-A     Select entries from phone contacts


     13-B     Call log – calls to Tay


     13-C     Chat between Defendant and Austin Lumpkin


     13-D     Screenshots of directions to Dahlonega Gold and Pawn


     13-E     Photographs of Defendant’s driver’s license


     13-F     Photographs of guns


     13-G     Photographs of guns with location data


14          Defendant’s RMV information


15          Photographs of guns and ammunition purchased from cooperating witness


16          Photographs of cash seized from cooperating witness


17          Select Dahlonga Gold & Pawn receipts


18          Records produced by PayPal


19          Plea and cooperation agreements for cooperating witness




                                          2
   The government reserves the right to supplement this list with additional exhibits based on

developments that occur amidst trial preparations, in response to defense filings or exhibits,

and/or based on rulings or statements of the Court .

                                                       Respectfully submitted,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                                By: /s/ William F. Abely
                                                     WILLIAM F. ABELY
                                                     FRED M. WYSHAK III
                                                     Assistant U.S. Attorneys

Date: September 18, 2020




                                CERTIFICATE OF SERVICE

       I hereby certify that this document will be filed via ECF and thereby served on all
counsel of record.
                                                      /s/ William F. Abely
                                                      William F. Abely
                                                      Assistant U.S. Attorney
Date: September 18, 2020




                                                 3
